49 So.3d 327 (2010)
Demetrius Dwayne BROOKINS, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D10-1284.
District Court of Appeal of Florida, First District.
December 3, 2010.
Demetrius Dwayne Brookins, pro se, Petitioner.
Bill McCollum, Attorney General, and Eric Neiberger, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
This petition for writ of mandamus seeks to compel a ruling on a petition for writ of habeas corpus filed in the circuit court. However, the clerk of the circuit *328 court has no record of ever receiving the petition for writ of habeas corpus. Accordingly, because there is no pleading pending below, the petition for writ of mandamus is denied. See Casen v. McDonough, 962 So.2d 977 (Fla. 1st DCA 2007).
Petitioner has tendered to this court a copy of the petition which he asserts was filed below. His petition includes a date stamp on its face showing that it was given to prison officials for mailing. Accordingly, within 30 days, petitioner shall file with the clerk of the circuit court a copy of the petition which includes the date stamp on the face of the pleading. See Rife v. State, 958 So.2d 1053 (Fla. 1st DCA 2007); Hartley v. Fla. Dep't of Corrections, 954 So.2d 684 (Fla. 1st DCA 2007).
PETITION DENIED.
BENTON, C.J., KAHN, and WETHERELL, JJ., concur.